Citation Nr: 9921718	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  96-37 511	)	DATE
	)                              
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertensive 
retinopathy.

2.  Entitlement to an increased (compensable) disability 
rating for a right elbow (major) lateral epicondylitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel





INTRODUCTION

The veteran had active military service from February 1970 to 
April 1972 and from April 1976 to March 1994.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hypertensive retinopathy is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  

2.  Lateral epicondylitis of the right elbow is manifested by 
satisfactory evidence of painful motion and increased 
symptoms on repeated use of the major extremity.

3.  The veteran's lateral epicondylitis of the right elbow 
has not rendered his disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertensive retinopathy is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The criteria for an increased (compensable) evaluation of 
10 percent for lateral epicondylitis of the right elbow 
(major) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5206 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
hypertensive retinopathy.

Factual Background

The record shows that the RO in September 1994 granted 
service connection for hypertension on a presumptive basis 
after reviewing the veteran's service medical records and a 
recent VA examination that found hypertension.  The 
examination report shows that normal retinopathy was found.  
There was no mention of retinopathy in the service medical 
records.  Service connection for hypertensive retinopathy is 
claimed on a secondary basis.

VA outpatient treatment records show that in October 1995 the 
veteran was seen regarding the right elbow and hypertension 
and an examiner reported hypertensive retinopathy after 
fundoscopic examination.  Other outpatient reports through 
late 1995 noted hypertension but did not mention hypertensive 
retinopathy.  

A VA examination for hypertension in early 1996 noted the 
veteran's complaints of occasional headaches and blurred 
vision in the evenings.  Objective findings for the eye were 
not recorded but the diagnosis was hypertension, poor 
control.  On a VA eye examination several days later it was 
reported that the optic nerve and retina were within normal 
limits in both eyes.  The diagnosis was refractive 
error/presbyopia.  

VA outpatient treatment records though early 1998 mention 
hypertension but do not report hypertensive retinopathy.  On 
a VA eye examination in April 1998, the assessment was 
refractive error/presbyopia and normal ocular health of both 
eyes.  The examiner reported there were no signs of 
hypertensive retinopathy in either eye.
Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be evidence of a current disability, usually shown by a 
medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  



In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995); as applicable to claims of secondary service 
connection, to include aggravation, see Reiber v. Brown, 7 
Vet. App. 513 (1995); Nici v. Brown, 9 Vet. App. 494 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
rendering each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for hypertensive 
retinopathy as secondary to his service-connected 
hypertension is not well grounded and must be denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health care 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, his lay assertions regarding the existence of 
hypertensive retinopathy cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992), the absence of cognizable evidence renders a 
veteran's claim not well grounded.

The Board observes that service connection was granted for 
hypertension on a presumptive basis and that on one occasion 
in October 1995 hypertensive retinopathy was noted in a VA 
outpatient treatment report.  The Board notes that the 
veteran in arguing for service connection mentions this 
reference.  However, the Board must observe that on a 
comprehensive VA examination in 1994 an examiner reported 
normal retinoscopy and that outpatient treatment reports 
since October 1995 have not reported hypertensive 
retinopathy.  There have been other evaluations that have not 
found hypertensive retinopathy.  For example in February 1996 
a VA eye examiner reported normal retina and the diagnosis at 
that time did not include hypertensive retinopathy.  


More recently in April 1998 another VA eye examiner reported 
an assessment of normal ocular heath in both eyes after 
examination that found no signs of hypertensive retinopathy 
in either eye.  Therefore the contemporaneous records do not 
confirm hypertensive retinopathy.  Although an examiner in 
late 1995 mentioned the disorder, competent evidence to 
confirm the diagnosis has not been presented.  

The two comprehensive eye examinations and an earlier 
comprehensive evaluation for hypertension simply outweigh the 
singular reference to hypertensive retinopathy. These 
examinations cover several years and are reasonably accorded 
significant probative weight in the determination of whether 
the claimed hypertensive retinopathy currently exists as they 
included the findings of examiners with special competence in 
eye disorders.  The veteran has not advised VA of other 
evaluations that have confirmed hypertensive retinopathy. 

In summary, the medical evidence of record does not confirm a 
presently existing hypertensive retinopathy.  In other words, 
at this time the Board must conclude that the veteran's claim 
is, in essence, predicated on his own lay opinion.  The 
current diagnosis of a disability is one of the essential 
elements of a well grounded claim missing in this case.

As it is the province of trained health care professionals to 
enter conclusions, which require medical opinions as to 
diagnosis or causation, Grivois, the veteran's lay opinion is 
an insufficient basis upon which to find this claim well 
grounded.  Espiritu.  The fact asserted by the veteran is 
beyond his competence. King.  Accordingly, as a well grounded 
claim must be supported by evidence, not merely allegations, 
Tirpak, the veteran's claim for service connection for 
hypertensive retinopathy on a secondary basis must be denied 
as not well grounded.  The RO considered and denied the 
appellant's claim on the same basis as reflected in the 
supplemental statement of the case he was issued in late 
1998.



The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and he has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground his claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).

As the veteran's claim of entitlement to service connection 
for hypertensive retinopathy is not well grounded, the 
doctrine of reasonable doubt has no application to his claim.


II.  Entitlement to an increased 
(compensable) evaluation for right elbow 
epicondylitis.

Factual Background

The RO in September 1994 after consideration of the veteran's 
service medical records and current VA examination granted 
service connection for right elbow lateral epicondylitis and 
rated the disorder noncompensable under Diagnostic Code 5299-
5205 criteria.  

A VA examiner in 1994 noted the veteran's complaints of right 
elbow pain and weakness and established that he was right-
handed.  There was tenderness at the posterior aspect of the 
lateral epicondyle.  The ranges of motion reported were 
pronation to 85 degrees, supination to 90 degrees, extension 
to 0 degrees and flexion to 135 degrees.  An X-ray was 
reported as negative.  The examiner's impression was lateral 
epicondylitis, right elbow.

The veteran was notified of the determination in October 
1994.  The next pertinent communication from the veteran was 
a claim for increase received in late 1995.  

On a VA examination in November 1995, the veteran reported 
that he had lost three days of work for medical appointments 
in the past year as a nurse at a correctional facility.  He 
reported a problem moving inmates and that he could carry on 
his nursing duties but had pain with overhead work and 
lifting, occasional aching and numbness into the fifth finger 
and increased pain when holding the right arm forward and 
while driving.  

The examiner reported the ranges of motion for the right 
elbow were flexion to 130 degrees, extension to 10 degrees 
past neutral and full pronation and supination.  The examiner 
found a 15-degree carrying angle for both elbows, well-
localized tenderness over the lateral epicondyle, no 
instability with full extension and 15 degrees of flexion, 
and equal strength, reflexes and sensation.  An X-ray was 
reported as showing no gross pathology.  The right forearm at 
its greatest diameter was 1 cm. greater than the left.  The 
examiner's impression was chronic tenosynovitis of the right 
elbow and possible synovitis of the radial humeral joint.

The report of a VA examination in early 1996 shows the 
veteran mentioned that he had lost six days from work in the 
past year from illness and appointments.  The examination was 
directed to another disorder.  The record was supplemented 
with additional VA outpatient treatment records through early 
1998 that reported right elbow pain complaints.

On a VA examination in April 1998, the veteran reported an 
aching elbow all the time that was aggravated with throwing, 
lifting or overhead work and more pain with pushing, pulling 
or moving beds.  He reported that he worked as a registered 
nurse at a prison.  The examiner reported that the right 
elbow had a normal contour and alignment, normal carrying 
angle and normal radial pulses and equal biceps and triceps 
jerks.  Elbow motion was reported as flexion to 135 degrees 
and no full extension.  There was a negative Tinel's sign of 
the ulnar nerve.  

The right forearm measured .5 inch greater than the left.  
There was tenderness over the lateral epicondyle and 
questionable tenderness over the radial capitella joint but 
no weakness of the arm extensor to the long finger of the 
right hand.  

There was pain with taking the upper arm with the elbow at 90 
degrees, pronating the forearm, flexing the wrist and then 
extending the elbow.  Bending the elbow in full pronation 
against resistance produced pain and this was similar with 
full supination but less so.  An X-ray was reported as 
showing a normal appearing right elbow.  The diagnosis was 
chronic lateral epicondylitis of the right elbow.

The examiner opined that clinically there was no evidence of 
nerve entrapment.  The examiner reported that the veteran 
seemed to be functional but that he stated he was worse with 
more pain with prolonged pushing, pulling or lifting and that 
he might benefit from a surgical release.  The examiner 
opined that a C7 nerve root irritation was highly unlikely 
based on the examination with localized tenderness.  


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1997), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).




Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  



The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major joints; multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, ratable on 
a parity with major joints. The lumbosacral articulation and 
both sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Elbow replacement (prosthesis). Prosthetic replacement of the 
elbow joint: For 1 year following implantation of prosthesis, 
a 100 percent rating is provided.  With chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity (major), a 50 percent rating is provided.  
With intermediate degrees of residual weakness, pain or 
limitation of motion rate by analogy to diagnostic codes 5205 
through 5208.  Minimum evaluation, 30 percent.  Diagnostic 
Code 5052.

Limitation of flexion of the forearm (major) to 45°shall be 
rated 50 percent.  Flexion limited to 55° shall be rated 40 
percent.  Flexion limited to 70° shall be rated 30 percent.  
Flexion limited to 90°shall be rated 20 percent and flexion 
limited to 100°shall be rated 10 percent.  Flexion limited to 
110°shall be rated 0 percent.  Diagnostic Code 5206.

Impairment of supination and pronation (major), with loss of 
(bone fusion), the hand fixed in supination or hyperpronation 
shall be rated 40 percent.  The hand fixed in full pronation 
shall be rated 30 percent.  The hand fixed near the middle of 
the arc or moderate pronation shall be rated 20 percent.  
Limitation of pronation with motion lost beyond middle of arc 
shall be rated 30 percent.  Motion lost beyond last quarter 
of arc, the hand does not approach full pronation, shall be 
rated 20 percent.  Limitation of supination to 30° or less 
shall be rated 10 percent.  Diagnostic Code 5213.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below: With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, 20 percent; with X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 10 
percent.  Note (1): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be combined with 
ratings based on limitation of motion.  Note (2): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic codes 5013 to 5024, inclusive.  Diagnostic Code 
5003.

The following diseases listed under diagnostic codes 5013 
through 5024, respectively, Osteoporosis, with joint 
manifestations; Osteomalacia; Bones, new growths of, benign, 
Osteitis deformans, Gout, Hydrarthrosis, intermittent, 
Bursitis, Synovitis, Myositis, Periostitis, Myositis 
ossificans and Tenosynovitis will be rated on limitation of 
motion of affected parts, as arthritis, degenerative, except 
gout which will be rated under diagnostic code 5002.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement.  For the elbow, 
flexion 0 to145 degrees, forearm pronation 0 to 80 degrees 
and forearm supination 0 to 85 degrees.  


The anatomical position is considered as 0°, with two major 
exceptions: (a) Shoulder rotation-arm abducted to 90°, elbow 
flexed to 90° with the position of the forearm reflecting the 
midpoint 0° between internal and external rotation of the 
shoulder; and (b) supination and pronation-the arm next to 
the body, elbow flexed to 90°, and the forearm in mid-
position 0° between supination and pronation. 38 C.F.R. 
§ 4.71.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
rendering each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis 

As a preliminary matter, the Board finds that the veteran's 
claim for increased (compensable) disability compensation is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed to the extent possible and that no 
further duty to assist exists with respect to the claim.  The 
veteran has been provided contemporaneous comprehensive 
evaluations in connection with the claim and no other records 
have been identified as available and probative but not, as 
yet, obtained.  

The veteran's disability is rated currently by analogy in 
accordance with the provisions of 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Code 5205, which assess basically ankylosis as the 
primary rating criteria for the incremental ratings from 
40 to 60 percent.  The veteran has been provided the 
essential rating criteria.  

The Board finds a different rating scheme more appropriate 
for the veteran's disability in view of the diagnosis and 
symptomatology.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992); 38 C.F.R. §§ 4.20, 4.21 (1998).  An analogous rating 
application to degenerative arthritis appears correct since 
epicondylitis does not appear among the disorders listed 
under the pertinent rating codes for the elbow or forearm 
found in § 4.71a, but is reasonably viewed as having similar 
characteristics to tenosynovitis which is rated by analogy to 
degenerative arthritis as explained in the regulations cited 
above.  Tendinitis was also mentioned on the 1995 VA 
examination.  The RO appears to have recognized this by 
providing the rating criteria for arthritis in the recent 
supplemental statement of the case.

The Board observes that the RO has continued to assign a 0 
percent evaluation based upon recent VA examinations that did 
show limitation of motion, albeit very slight.  However, the 
Board must evaluate the disability mindful of the applicable 
legal precedent which has interpreted the applicable 
regulations as not relying solely upon objectively confirmed 
limitation of motion as a threshold for a compensable 
evaluation.  

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) must also be considered, and the 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or due to flare ups.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995) (emphasis added).  

Thereafter, in Johnson v. Brown, 9 Vet. App. 7, 10 (1996), it 
was held that functional loss due to pain will be rated at 
the same level as the functional loss where motion is 
impeded.  Thus limitation of motion is not a prerequisite 
finding.  There is other authority for this view.  For 
example, the rating scheme for elbow replacement (Diagnostic 
Code 5052) refers to analogous ratings under several rating 
codes solely predicated upon limitation of motion as a basis 
for assessing intermediate degrees of weakness or pain or 
limitation of motion.  

These are independent rather than collective criteria and 
support the view that pain or weakness may be as disabling as 
limitation of motion, and that each may serve as the basis 
for a disability rating. 

The Board has determined that the record is adequate for an 
informed determination as it contains sufficient information 
to apply the rating criteria.  It may be reasonably inferred 
from the reports that the service-connected disability of the 
right elbow causes weakened movement and excess fatigability 
and that these manifestations impact on the ability of the 
veteran to perform employment requirements.  

The veteran has also commented upon restrictions on his 
ability to undertake lifting or other moving activities which 
the Board finds credible in view of the recent medical 
evaluations that appear to give credence to the complaints of 
pain and its manifestation that would demonstrate functional 
impairment attributable to the disability.  The RO considered 
functional impairment in addition to painful motion in 
continuing the noncompensable rating in late 1995.

Applying this information to the rating schedule criteria 
leads the Board to conclude that a compensable evaluation is 
warranted.  The right elbow symptoms, overall, appear to be 
more than a percentage evaluation of 0 percent would 
contemplate.  The rating scheme does not require a mechanical 
application of the schedular criteria.  Here applying the 
rating schedule liberally results in a 10 percent evaluation 
recognizing a symptomatic disorder characterized by pain and 
weakness with repeated use that impacts the veteran adversely 
in the workplace.  

The recent examination findings clearly support a conclusion 
that the veteran's disorder shows painful motion with joint 
pathology productive of disability.  Thus, the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint would clearly be appropriate 
in the veteran's case and allow for a 10 percent rating under 
Diagnostic Code 5206.  38 C.F.R. § 4.59.  

There is current evidence of appreciable orthopedic symptoms, 
principally weakness and pain with increased use and the VA 
examinations appear to have clearly addressed the veteran's 
complaints and reported objective manifestations likely 
related to the disability.  In view of the foregoing, the 
Board concludes that the evidence is in favor of the claim.  
38 C.F.R. § 4.7.  

The Board notes that the veteran's right elbow pain is at 
times acutely worse, and that the evaluations under the 
rating schedule contemplate exacerbations.  38 C.F.R. § 4.1.  
The provisions of 38 C.F.R. §§ 4.40 and 4.45 as they relate 
to pain and factors other than limitation of motion are 
applicable to a rating under Code 5206.  The symptoms as 
described or mentioned by the veteran appear to support no 
more than a 10 percent rating.  He is able to work, albeit 
with some limitation in lifting or pushing primarily. 

The veteran has reported his work history and the 
difficulties with work that he relates to his psychiatric 
disability and the Board believes that some discussion of 
extraschedular evaluation criteria is warranted.  It does not 
appear from the record that his service connected right elbow 
disability symptoms have rendered his disability picture 
unusual or exceptional in nature.  The disability has not 
been shown to constitute factors that would in and of 
themselves markedly interfere with employment, nor have they 
required frequent inpatient care as to render impractical the 
application of regular schedular standards.  

Accordingly, assignment of an increased evaluation on an 
extraschedular basis is not warranted under the criteria of 
38 C.F.R. § 3.321(b)(1).  Based upon the record, the Board 
finds that an extraschedular evaluation is not warranted as 
the schedular criteria are seen as adequate for the 
evaluation of the veteran's psychiatric disability.  

The Board would agree that the exceptional or unusual 
disability picture mentioned in the regulation would 
reasonably contemplate factors other than marked interference 
with employment or frequent periods of hospitalization.  
Johnston v. Brown, 10 Vet. App. 80, 86 (1997).  

However, such factors would be apparent from the record and 
necessarily relate to the service-connected disability.  See, 
for example, Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997) and Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997). 

From the recent examination report there does not appear to 
be probative evidence that any nonservice-connected disorders 
that affect the veteran's right elbow disability in such a 
manner to render impractical the application of the regular 
schedular standards.  See for example Johnston, 10 Vet. App. 
at 86-89.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for hypertensive 
retinopathy, the appeal is denied.

Entitlement to an increased (compensable) evaluation of 10 
percent for right elbow (major) lateral epicondylitis is 
granted, subject to the regulations governing the payment of 
monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

